 HANDY HARDWARE WHOLESALE, INC.Handy Hardware Wholesale,Inc.andTeamsters,General Drivers,Warehousemen and Helpers LocalUnion No. 968.Case 23-CA-5396January 16, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHERUpon a charge filed on December 18, 1974, byTeamsters,GeneralDrivers,Warehousemen andHelpers Local Union No. 968, herein called, theUnion, and duly served on Handy Hardware Whole-sale, Inc., herein called the Respondent, the GeneralCounsel, of the National Labor Relations Board, bythe Acting Regional Director for Region 23, issued acomplaint on December 27, 1974, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(5) and (1)and 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 13,1974,followingaBoardelectioninCase23-RC-4098, the Union was duly certified as the ex-clusivecollective-bargainingrepresentative-ofRespondent's employees in the unit found appropri-ate;' and that, commencing on or about November15, 1974, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On January 6, 1975,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On January 20, 1975, counsel for the GeneralCounsel filed directly with the Board a Motion ToTransfer and Continue Case Before the Board andfor Summary Judgment. On January 30, 1975, Re-spondent filed an opposition thereto. On February10, 1975, counsel for the General Counsel filed anamendment to his Motion, a response to the'Official notice is taken of the record in the representation proceeding,Case 23-RC-4098, as the term "record" is defined in Secs 102.68 and102.69(g) of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967),enfd.388 F 2d 683 (C A 4,1968);Golden Age Beverage Co.,167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967),Follett Corp,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C A. 7, 1968), Sec9(d) of the NLRA373Respondent's opposition, and a motion to strike por-tions of the Respondent's answer as sham. Subse-quently, on February 14, 1975, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be grant-ed. On February 10, 1975, Respondent filed an oppo-sition to the General Counsel's February 10, 1975,amendment, his response to opposition, and his mo-tion to strike; and on February 20, 1975, it filed anApplication to Stay the Order Transferring the Pro-ceeding to the Board. On June 12, 1975, the Boarddenied Respondent's application to stay. Respondentthereafter filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding- to a three-member panel.Upon the entire record in this proceeding,2 theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, its opposition to themotion for summary judgment, and to the amend-ment thereto, and in its response to the Notice ToShow Cause, Respondent basically questions the va-lidityof the underlying representation proceedingand the resulting certification of the Union becauseof its objections to the election and the failure tohold a hearing thereon, which it now requests. Inaddition, the Respondent asserts thereare issues asto the allegations of a request and refusal to bargainwhich require a hearing. We find no merit in theRespondent's contentions.An examination of the record in Case 23-RC-4098reveals that an election conducted on July 3, 1974,pursuant to a Stipulation for Certification UponConsent Election, resulted in a vote of 19 for and 1against the Union, with 13 challenged ballots whichwere not sufficient to affect the results of the elec-tion.Respondent filed timely objections to conductaffecting the results of the election, alleging, in sub-stance, that an official notice of election was defacedto show a preference for the Union, that an employeewas threatened in order to secure her signature on aunion authorization card, and that the Union utilizedthe services of one of Respondent's supervisors in itspreelection campaign. After investigation, the Re-gional Director, on August 30, 1974, issued his Re-port and Recommendations on Objections to Con-duct Affecting the Results of the Election in whichhe recommended that the objections be overruled in2 The GeneralCounsel's amendment to his motion to transfer and forsummary judgmentis herebygranted.222 NLRB No. 58 374DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir entirety and that the Board certify the Union.Respondent filed timely exceptions to the RegionalDirector's report and the Board, on November 13,1974, issued a Decision and Certification of Repre-sentative in which it adopted the findings and recom-mendations of the Regional Director and certifiedthe Union as exclusive bargaining representative ofemployees in the stipulated appropriate unit.It iswell settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues, except as discussed hereinafter, raisedby the Respondent in this proceeding were or couldhave been litigated in the prior representation pro-ceeding, and the Respondent does not offer to ad-duce at a hearing any newly discovered or previouslyunavailable evidence, nor does itallegethat any spe-cial circumstances exist herein which would requirethe Board to reexamine the decision made in the rep-resentation proceeding.We therefore find that theRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding .4With respect to its contention that it is entitled to ahearing on its objections, we find it to be withoutmerit as the Board has held, with judicial approval,that evidentiary hearings are not required in unfairlabor practicecaseswhere, as here, there are no sub-stantial or material facts to be determined and insuch cases summary judgment is appropriate.'The Respondent also contends that its answer al-leging lack of knowledge of requests to bargain and adenial of a refusal to bargain raises issues warrantinga hearing.We disagree. In his amended motion,counsel for the General Counsel has alleged letterrequests for bargaining dated November 15 and De-cember 5, 1974, and January 16, 1975, supported byattached Exhibits P, Q, and R, two of which showservice by certified mail. The contents of these lettershave not been controverted by the Respondent andtherefore are deemed to be true, and establish re-quests to bargain from November 15, 1974. Further,the allegation of counsel for the General Counselthat the Respondent had failed to respond to the re-3 SeePittsburgh Plate Glass Co v. NLRB,313 U.S. 146, 162 (1941),Rules and Regulations of the Board,Secs.102.67(f) and 102.69(c)4 In addition to its attack upon the validity of the underlying representa-tion proceedings,the Respondent,in its answer,also denies its status as anemployer engaged in commerce,the Union's status as a labor organization,and the appropriateness of the unit These matters were stipulated by theRespondent and were so found in Case 23-RC-4098 and may not be reliti-gated herein.5Janler PlasticMold Corporation,191NLRB 662 (1971),Crest LeatherManufacturing Corporation,167 NLRB 1085 (1967), and cases cited thereinquests despite the passage of a reasonable timestands uncontroverted and is accepted as true, andestablishes the refusal to bargain as of November 15,1974.6Accordingly,we shall grant the GeneralCounsel's Motion for,Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 'Respondent, a Texas corporation with its princi-pal office and place of business in Houston, Texas, isengaged in the wholesale distribution of commercialhardware. During the past '12 months Respondentpurchased goods and materials valued in excess of$50,000 from suppliers located outside of the State ofTexas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDTeamsters,General Drivers,Warehousemen andHelpersLocal Union No.968 is a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All truckdrivers, production and maintenanceemployees, including stockmen, order fillers,warehouse helpers and porters, but excluding of-fice clerical employees,salesand commissionemployees, watchmen, guards and supervisors asdefined in the Act.6Jason/Empire, Inc,212 NLRB 137 (1974). TheRespondent also denies,because of alleged lack of knowledge,the filing and service of the unfairlabor practice charge as alleged in the complaint.Attachedto the GeneralCounsel'sMotion forSummary Judgmentas Exhs.A andB are copies ofthe chargeand the affidavitof servicethereof Theseexhibits stand uncon-troverted and are deemedto be true,and establish the filing and service ofthe charge as alleged. HANDY HARDWARE WHOLESALE, INC.3752.The certificationOn July 3, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the 'supervision of the Regional Di-rector for Region 23, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on November 13, 1974, and theUnion continues to be such exclusive represenativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about November 15, 1974, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about November 15, 1974, and continuing atall times thereafter to date, the Respondent has re-fused, and,continues to refuse, to recognize and bar-gain with the Union as the exclusive representativefor collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,since November 15, 1974, and at all times thereafter,refused to bargain collectively, with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is-engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection -with its opera-tions described in section I, above, have a close, inti-mate,. and ,substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free, flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Handy Hardware Wholesale, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Teamsters,GeneralDrivers,Warehousemenand Helpers Local Union No. 968 is a labor organi-zation within the meaning of Section 2(5) of the Act.3.All truckdrivers, production and maintenanceemployees, including stockmen, order fillers, ware-house helpers and porters, but excluding office cleri-cal employees, sales and commission employees,watchmen, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since November 13, 1974, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about November 15, 1974,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas ,engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices affecting commerce within the mean-insure that said notices are not altered, defaced, oring of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, HandyHardware Wholesale, Inc., Houston, Texas, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditionsof employment with Teamsters, GeneralDrivers,Warehousemen and Helpers Local UnionNo. 968 as the exclusive bargaining representative ofits employees in the following appropriate unit:All truckdrivers, production and maintenanceemployees, including stockmen, order fillers,warehouse helpers and porters, but excluding of-fice clerical employees, sales and commssionemployees, watchmen, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its place of business in Houston, Texas,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 23, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent tocovered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withTeamsters,GeneralDrivers,Warehousemenand Helpers Local Union No. 968, as the exclu-sive representative of the employees in the bar-gaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates 'of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All truckdrivers, production and mainte-nance employees, including stockmen, orderfillers,warehouse helpers and porters, but ex-cluding office clerical employees, sales andcommission employees,watchmen, guardsand supervisors as defined in the Act.HANDY HARDWARE WHOLESALE, INC.